Order entered November 24, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00516-CV

                          ROBERT ELLIOTT, ET AL., Appellants

                                              V.

                          LYNN O’NEIL DAUTERMAN, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-10954

                                          ORDER
       We REINSTATE this appeal.

       In an order dated September 24, 2015, we ordered the trial court to make findings of fact

and conclusions of law with respect to the April 4, 2015 order denying sanctions.             A

supplemental clerk’s record containing the trial court’s findings of fact and conclusions of law

was filed on November 20, 2015.

       Appellant’s brief is due WITHIN THIRTY DAYS of the date of this order.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE